IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,334-01


                       IN RE JOHN ANTHONY BUCHANAN, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1618854 IN THE 339TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. MC CLURE, J., not participating.

                                            ORDER

       Relator filed a motion for leave to file and a petition for a writ of mandamus, invoking our

constitutional authority to issue writs of mandamus in criminal law matters. TEX . CONST . art. V, §

5. Relator contends, among other things, that the trial judge impermissibly interfered with the

attorney-client relationship by sua sponte replacing appointed counsel, Assistant Public Defender

Damon Parrish II, without having a principled reason apparent from the record. See Buntion v.

Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992). Relator first filed a petition for a writ of

mandamus in the First Court of Appeals, seeking an order to compel the trial judge to vacate her

order appointing Anna Lee Moseley as counsel, perform a proper indigency determination, and
                                                                                                  2

reinstate Parrish as counsel. In re Buchanan, No. 01-21-00336-CR (Tex. App.—Houston [1st], Sept.

14, 2021) (not designated for publication). The Court of Appeals denied relief without comment.

Id. Relator now seeks mandamus relief in this Court.

       Respondent, Honorable Teiva Bell of the 339th District Court in Harris County, is ordered

to file a response with this Court and may include any exhibits in support of the response. Any real

parties in interest, including Damon Parish II and Anna Lee Moseley, may also submit responses.

Any responses shall be submitted within 30 days of the date of this order.

       The motion for leave to file a petition for a writ of mandamus will be held in abeyance until

Respondent has submitted her response. The proceedings in Harris County Cause Number 1618854

are stayed pending further order of this Court.



Filed: January 12, 2022
Do not publish